OFFICE OF THE A77'ORNEY   GENERAL   OF TEXAS
                            AUSTIN
                   .
  .
ii?.0-COUAUW           .. ..   ..
i.':.mvowuv-     )..   ,. (
 ._
.:.

.;.

“_
      as 6he *and Iie~2iwband’ooit?ipy      a howe in Texloo,Xem
      Mezico,.= It doiili.not~appqthat'sheand hqr fursband       am
      0la lmiR grhdeia   y          en+3
                                     & I        0r Tens
                                       ‘th e ’8ta  t.elxeept by vlr-   .
      tw sr ,a0 raotbthat she works in pannar county, T0n8,
      wbioh shhrao~@%~as ae s@ibliahilngag additionalnsfdwe
      ln.thlsstate.. ~1
               We.hare.oaxMully ezaalned   the aaue of l&elk f-
                Si 'II;&d) 8825,oltkd. by you, but oaimotlBM
      lZaenz,'lSB
      t&t suoh oase~hds any ?earing on the problem beforoa+
                 It 1s true t&t~ths oaurts bare oonaistent4 bald
       that a dere~?mit~ifith%nthe mea&lng of the venue statate
       might baromgvt than-one ro8idenoo. See,Taylorv. S-4
       93 9. IV.109; Beareoa v. wwt, 77 8. W. 944; ad Pit-T
       Watix Banter cot 0r Teraa~f. WllZvan, 288 8. Wb 598.
       is to be pointed out that In eadh or these oases the defend-
       ant aotuaJ,lyhad twa or.mre h@e8 in two or more differeat
       oouatioa ot states and ,%tn'aaoh
                                      o'~~whiobhome6 he aotd4
       spent a pportl0dor his .ttie. Inthe instantinquirytlum
      .ls RO oontantiont&t the psraon seeking to be a sot-7
       public ha8 or ClelBt8any haad ln the county 0r Farmer-
                This departtient~
                               has egrzelstentlyheld that 0.~
      ie qualif%edto hol& the errloe or notary publlo in 0alY the
      oounty df h%s residence, Suoh was held fn an opinionof
        Bebnary ES, 1961, w&Men b$          best Hooper, Assletant At-
        torney Goneral, to~&nator cI&r : ge G. purl. Suoh uaa llke-
        wilciaeheld fn ~:opinion oi Akguat.9, 1937. written by Joe
        Emarp, Ageista& Attormo)r':Gsneral,    to Honorable Edward Clark,
        f3eeratax-y of %tate.. ,tt~ the latter opinfon it wae also held
        that 5 notary publio $oould not have a legal residenoe in
        mori than one oountynithin the ootitemplatlon     or the stat-
        utee authorizing the appointment'ofnotaries publio."
                  In vjcniof.the above yxz are    respectfullyadvised
.‘I1    that Yrs. %th?r 15.Breazeale Is not a      ualified person to
                                                  3,
r       bebow a notary publio.in.thef&ate of      'hems.
,,, i                                              YourElvary tr\lly